Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 19, 1996 (People v Cliff, 230 AD2d 865), affirming a judgment of the Supreme Court, Westchester County, rendered February 18, 1992, and an order of the same court dated November 20, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Copertino, J. P., Thompson, Krausman and Florio, JJ., concur.